Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:

a first computer determining a status code of a response from the server computer and determining that the status code is a Hypertext Transfer Protocol (HTTP) status code of 500 through 599, which indicates the server computer did not properly perform a function in response to a request from the client computer executing the application, the response being sent by the server computer to the client computer via a communications network and responsive to the request;

the first computer determining that the connection timed out in response to the server computer not responding to the request within a predetermined time period;

the first computer calculating values of a round trip latency time (RTT) for multiple client computers having application sessions with the server computer, the values of the RTT including a value of a RTT of the response;

the first computer dividing a space of the values of the RTT into buckets of RTT values, the buckets having a fixed size;

the first computer computing running counts and means for the values of the RTT in each bucket;

the first computer maintaining a boundary value that determines which buckets are in a lower value cluster C1 employed by a k-means clustering algorithm and which other buckets are in a higher value cluster C2 employed by the k-means clustering algorithm, wherein k=2;

the first computer determining the buckets whose RTT values include respective values of the RTT, assigning the values of the RTT to the respective buckets, re-computing the counts and means for each bucket, and balancing C1 and C2 to ensure that (i) values in C1 are closer to a mean µ1 of C1 and (ii) values in C2 are closer to a mean µ2 of C2;

the first computer computing µ1 of C1, a standard deviation s1 of C1, µ2 of C2, and a standard deviation s2 of C2;

the first computer computing a threshold value as µ2+2s2 if µ1s1=µ2 or as µ1+2s1 if µ1+s1<µ2;

the first computer determining that the value of the RTT of the response exceeds the threshold value;

based on the status code of the response being the HTTP status code of 500 through 599, the value of the RTT exceeding the threshold value, and the connection having timed out in response to the server computer not responding to the request within the predetermined time period, the first computer detecting the anomaly in the performance of the application; and

based on a temporal analysis and textual analysis of log entries associated with the anomaly, and based on an environment analysis that determines activity of the client computer, the server computer, and the communications network, the first computer determining candidate root causes of a failure that resulted in the anomaly, the failure being in the client computer, the server computer, the communications network, or a combination of the client computer, the server computer, and the communications network.

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method of detecting and analyzing an anomaly in a performance of an application in a connection between client and server computers, the method comprising the steps method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

determining a status code

determining that the status code is a Hypertext Transfer Protocol (HTTP) status code of 500 through 599

determining that the connection timed out in response to the server computer not responding to the request within a predetermined time period;

calculating values of a round trip latency time (RTT) for multiple client computers having application sessions with the server computer, the values of the RTT including a value of a RTT of the response;

dividing a space of the values of the RTT into buckets of RTT values, the buckets having a fixed size;

computing running counts and means for the values of the RTT in each bucket;

maintaining a boundary value that determines which buckets are in a lower value cluster C1 employed by a k-means clustering algorithm and which other buckets are in a higher value cluster C2 employed by the k-means clustering algorithm, wherein k=2;

determining the buckets whose RTT values include respective values of the RTT, assigning the values of the RTT to the respective buckets, re-computing the counts and means for each bucket, and balancing C1 and C2 to ensure that (i) values in C1 are closer to a mean µ1 of C1 and (ii) values in C2 are closer to a mean µ2 of C2;

computing µ1 of C1, a standard deviation s1 of C1, µ2 of C2, and a standard deviation s2 of C2;

computing a threshold value as µ2+2s2 if µ1s1=µ2 or as µ1+2s1 if µ1+s1<µ2;

determining that the value of the RTT of the response exceeds the threshold value;

based on the status code of the response being the HTTP status code of 500 through 599, the value of the RTT exceeding the threshold value, and the connection having timed out in response to the server computer not responding to the request within the predetermined time period, the first computer detecting the anomaly in the performance of the application; and

based on a temporal analysis and textual analysis of log entries associated with the anomaly, and based on an environment analysis that determines activity of the client computer, the server computer, 

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) computers/servers
	(2) sending/receiving
	(3) A network

	A “computer” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0115] These computer readable program instructions may be provided to a processor (e.g., CPU 802) of a general purpose computer, special purpose computer, or other programmable data processing apparatus (e.g., computer 102) to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium (e.g., computer data storage unit 812) that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

This “computer” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sending/receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “sending/receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “network” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).


	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) computers/servers
	(2) sending/receiving
	(3) A network

	A “computer” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0115] These computer readable program instructions may be provided to a processor (e.g., CPU 802) of a general purpose computer, special purpose computer, or other programmable data processing apparatus (e.g., computer 102) to produce a machine, such that the instructions, 

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sending/receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).




2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").


	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
		Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

he first computer determining a period of time relevant to the anomaly;

based on the period of time, the first computer selecting relevant entities from among the client computer, the server computer, and components of the communications network;



subsequent to the step of selecting the log entries, the first computer filtering the selected log entries based on keywords that specify anomalies;

the first computer determining a usage of a central processing unit (CPU) of the server computer, a usage of a memory by the server computer, and an input/output (I/O) activity of the server computer; and

based on the filtered log entries, the usage of the CPU, the usage of the memory, and the I/O activity, the first computer determining whether each of the client computer, the server computer, and the components of the communications network was active or inactive at a time of an occurrence of the anomaly, wherein the step of determining the candidate root causes is based in part on whether each of the client computer, the server computer and the components of the communications network is determined to have been active or inactive at the time of the occurrence of the anomaly.

	Applicant’s Claim 2 merely teaches “determining the candidate root causes”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.


Claim 3
	Claim 3 recites:

the first computer determining one or more components of the server computer were active at the time of the occurrence of the anomaly; and

based on the filtered log entries, the usage of the CPU, the usage of the memory, and the I/O activity, the first computer determining whether the one or more components of the server computer were performing tasks relevant to the application or extraneous to the application, wherein the step of determining the candidate root causes is based in part on whether the one or more components of the server computer were performing tasks relevant to the application or extraneous to the application.

	Applicant’s Claim 3 merely teaches “determining the candidate root causes”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

the first computer determining confidences of the respective candidate root causes, each confidence indicating how likely the respective root cause is an actual root cause of the anomaly; and

the first computer presenting the candidate root causes in an order which is based on the confidences.

	Applicant’s Claim 4 merely teaches determining confidences. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

the first computer determining the anomaly specifies a type of an alert;

the first computer determining a role of a user;



based on the association between the type of the alert and the role of the user, the first computer presenting the alert to the user, the alert notifying the user about the anomaly.

	Applicant’s Claim 5 merely teaches “determining an association”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

the first computer collecting attributes of the anomaly and sending the attributes to a machine learning process, the attributes including the RTT, the indication of whether the connection timed out; a delay value of the connection, details of the server computer and the application, details about a function specified by the request, and a uniform resource locator of the server computer;

the first computer receiving feedback from the user about whether the anomaly was correctly detected or incorrectly detected;

the first computer utilizing the feedback as a label of the machine learning process;

based on the collected attributes, the first computer generating a machine learning model for the machine learning process, the machine learning model including rules specifying subsequent anomalies;

the first computer updating the machine learning model continuously or at specified time intervals; and

based on the machine learning model or the updated machine learning model, the first computer detecting a subsequent anomaly in the performance of the application, wherein the subsequent anomaly is more likely to be accurately detected than the anomaly detected by the prior step of detecting the anomaly.

	Applicant’s Claim 6 merely teaches “detecting an anomaly”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:



	Applicant’s Claim 7 merely teaches “determining candidate root causes”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8


	The preamble of the claim recites “8. A computer program product, comprising…” the claim fails to recite a “computer readable medium”. Therefore, it fails to claim a proper “product of manufacture”. Therefore, the answer to the inquiry is: “NO”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 8 that recite abstract ideas?

	YES. The following limitations in Claim 8 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

determining a status code

determining that the status code is a Hypertext Transfer Protocol (HTTP) status code of 500 through 599

determining that the connection timed out in response to the server computer not responding to the request within a predetermined time period;



dividing a space of the values of the RTT into buckets of RTT values, the buckets having a fixed size;

computing running counts and means for the values of the RTT in each bucket;

maintaining a boundary value that determines which buckets are in a lower value cluster C1 employed by a k-means clustering algorithm and which other buckets are in a higher value cluster C2 employed by the k-means clustering algorithm, wherein k=2;

determining the buckets whose RTT values include respective values of the RTT, assigning the values of the RTT to the respective buckets, re-computing the counts and means for each bucket, and balancing C1 and C2 to ensure that (i) values in C1 are closer to a mean µ1 of C1 and (ii) values in C2 are closer to a mean µ2 of C2;

computing µ1 of C1, a standard deviation s1 of C1, µ2 of C2, and a standard deviation s2 of C2;

computing a threshold value as µ2+2s2 if µ1s1=µ2 or as µ1+2s1 if µ1+s1<µ2;

determining that the value of the RTT of the response exceeds the threshold value;

based on the status code of the response being the HTTP status code of 500 through 599, the value of the RTT exceeding the threshold value, and the connection having timed out in response to the server computer not responding to the request 

based on a temporal analysis and textual analysis of log entries associated with the anomaly, and based on an environment analysis that determines activity of the client computer, the server computer, and the communications network, the first computer determining candidate root causes of a failure that resulted in the anomaly, the failure being in the client computer, the server computer, the communications network, or a combination of the client computer, the server computer, and the communications network.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) computer-readable storage device
	(2) computer-readable program code
	(3) computers/servers
	(4) sending/receiving
	(5) A network

	A “computer-readable storage device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0111] The computer readable storage medium can be a tangible device that can retain and store instructions (e.g., program code 814) for use by an instruction execution device (e.g., computer 102). The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

 M.P.E.P. § 2106.05(I)(A)).

	A “computer-readable program code” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “computer-readable program code” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computer” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0115] These computer readable program instructions may be provided to a processor (e.g., CPU 802) of a general purpose computer, special purpose computer, or other programmable data processing apparatus (e.g., computer 102) to produce a machine, such that the instructions, 

This “computer” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sending/receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “sending/receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “network” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).



Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) computer-readable storage device
	(2) computer-readable program code
	(3) computers/servers
	(4) sending/receiving
	(5) A network

	A “computer-readable storage device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0111] The computer readable storage medium can be a tangible device that can retain and store instructions (e.g., program code 814) for use by an instruction execution device (e.g., computer 102). The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer-readable program code” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:



Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0115] These computer readable program instructions may be provided to a processor (e.g., CPU 802) of a general purpose computer, special purpose computer, or other programmable data processing apparatus (e.g., computer 102) to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium (e.g., computer data storage unit 812) that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, 

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sending/receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “network” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).



	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

the computer system determining a period of time relevant to the anomaly;

based on the period of time, the computer system selecting relevant entities from among the client computer, the server computer, and components of the communications network;

based on the selected relevant entities and the period of time, the computer system selecting log entries from logs provided by the relevant entities;

subsequent to the step of selecting the log entries, the computer system filtering the selected log entries based on keywords that specify anomalies;

the computer system determining a usage of a central processing unit (CPU) of the server computer, a usage of a memory by the server 

based on the filtered log entries, the usage of the CPU, the usage of the memory, and the I/O activity, the computer system determining whether each of the client computer, the server computer, and the components of the communications network was active or inactive at a time of an occurrence of the anomaly, wherein the step of determining the candidate root causes is based in part on whether each of the client computer, the server computer and the components of the communications network is determined to have been active or inactive at the time of the occurrence of the anomaly.

	Applicant’s Claim 9 merely teaches “determining the candidate root causes”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

the computer system determining one or more components of the server computer were active at the time of the occurrence of the anomaly; and

based on the filtered log entries, the usage of the CPU, the usage of the memory, and the I/O activity, the computer system determining whether the one or more components of the server computer were performing tasks relevant to the application or extraneous to the application, wherein the step of determining the candidate root causes is based in part on whether the one or more components of the server computer were performing tasks relevant to the application or extraneous to the application.

	Applicant’s Claim 10 merely teaches “determining candidate root causes”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

the computer system determining confidences of the respective candidate root causes, each confidence indicating how likely the respective root cause is an actual root cause of the anomaly; and



	Applicant’s Claim 11 merely teaches “determining confidences”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

the computer system determining the anomaly specifies a type of an alert;

the computer system determining a role of a user;

the computer system determining an association between the type of the alert and the role of the user; and

based on the association between the type of the alert and the role of the user, the computer system presenting the alert to the user, the alert notifying the user about the anomaly.


	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

the computer system collecting attributes of the anomaly and sending the attributes to a machine learning process, the attributes including the RTT, the indication of whether the connection timed out; a delay value of the connection, details of the server computer and the application, details about a function specified by the request, and a uniform resource locator of the server computer;

the computer system receiving feedback from the user about whether the anomaly was correctly detected or incorrectly detected;

the computer system utilizing the feedback as a label of the machine learning process;

based on the collected attributes, the computer system generating a machine learning model for the machine learning process, the machine learning model including rules specifying subsequent anomalies;



based on the machine learning model or the updated machine learning model, the computer system detecting a subsequent anomaly in the performance of the application, wherein the subsequent anomaly is more likely to be accurately detected than the anomaly detected by the prior step of detecting the anomaly.

	Applicant’s Claim 13 merely teaches “detecting anomalies”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “14. A computer system comprising…” The claim recites a “system” (i.e., an “apparatus”). Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 14 that recite abstract ideas?

	YES. The following limitations in Claim 14 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

determining a status code

determining that the status code is a Hypertext Transfer Protocol (HTTP) status code of 500 through 599

determining that the connection timed out in response to the server computer not responding to the request within a predetermined time period;

calculating values of a round trip latency time (RTT) for multiple client computers having application sessions with the server computer, the values of the RTT including a value of a RTT of the response;

dividing a space of the values of the RTT into buckets of RTT values, the buckets having a fixed size;

computing running counts and means for the values of the RTT in each bucket;

maintaining a boundary value that determines which buckets are in a lower value cluster C1 employed by a k-means clustering algorithm and which other 

determining the buckets whose RTT values include respective values of the RTT, assigning the values of the RTT to the respective buckets, re-computing the counts and means for each bucket, and balancing C1 and C2 to ensure that (i) values in C1 are closer to a mean µ1 of C1 and (ii) values in C2 are closer to a mean µ2 of C2;

computing µ1 of C1, a standard deviation s1 of C1, µ2 of C2, and a standard deviation s2 of C2;

computing a threshold value as µ2+2s2 if µ1s1=µ2 or as µ1+2s1 if µ1+s1<µ2;

determining that the value of the RTT of the response exceeds the threshold value;

based on the status code of the response being the HTTP status code of 500 through 599, the value of the RTT exceeding the threshold value, and the connection having timed out in response to the server computer not responding to the request within the predetermined time period, the first computer detecting the anomaly in the performance of the application; and

based on a temporal analysis and textual analysis of log entries associated with the anomaly, and based on an environment analysis that determines activity of the client computer, the server computer, and the communications network, the first computer determining candidate root causes of a failure that resulted in the anomaly, the failure being in the client computer, the server computer, the communications network, or a combination of the client computer, the server computer, and the communications network.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) computers/servers/CPU
	(2) computer-readable storage device/memory
	(3) sending/receiving
	(4) A network

	A “computer” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0115] These computer readable program instructions may be provided to a processor (e.g., CPU 802) of a general purpose computer, special purpose computer, or other programmable data processing apparatus (e.g., computer 102) to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, 

This “computer” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computer-readable storage device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0111] The computer readable storage medium can be a tangible device that can retain and store instructions (e.g., program code 814) for use by an instruction execution device (e.g., computer 102). The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

This “computer-readable storage device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sending/receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “sending/receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “network” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) computers/servers/CPU
	(2) computer-readable storage device/memory
	(3) sending/receiving
	(4) A network

	A “computer” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0115] These computer readable program instructions may be provided to a processor (e.g., CPU 802) of a general purpose computer, special purpose computer, or other programmable data processing apparatus (e.g., computer 102) to produce a machine, such that the instructions, 

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer-readable storage device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0111] The computer readable storage medium can be a tangible device that can retain and store instructions (e.g., program code 814) for use by an instruction execution device (e.g., computer 102). The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sending/receiving” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “network” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").



	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

		Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

the computer system determining a period of time relevant to the anomaly;



based on the selected relevant entities and the period of time, the computer system selecting log entries from logs provided by the relevant entities;

subsequent to the step of selecting the log entries, the computer system filtering the selected log entries based on keywords that specify anomalies;

the computer system determining a usage of a central processing unit (CPU) of the server computer, a usage of a memory by the server computer, and an input/output (I/O) activity of the server computer; and

based on the filtered log entries, the usage of the CPU, the usage of the memory, and the I/O activity, the computer system determining whether each of the client computer, the server computer, and the components of the communications network was active or inactive at a time of an occurrence of the anomaly, wherein the step of determining the candidate root causes is based in part on whether each of the client computer, the server computer and the components of the communications network is determined to have been active or inactive at the time of the occurrence of the anomaly.

	Applicant’s Claim 15 merely teaches “determining a candidate root cause”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 16
	Claim 16 recites:

the computer system determining one or more components of the server computer were active at the time of the occurrence of the anomaly; and

based on the filtered log entries, the usage of the CPU, the usage of the memory, and the I/O activity, the computer system determining whether the one or more components of the server computer were performing tasks relevant to the application or extraneous to the application, wherein the step of determining the candidate root causes is based in part on whether the one or more components of the server computer were performing tasks relevant to the application or extraneous to the application.

	Applicant’s Claim 16 merely teaches “determining a candidate root cause”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

the computer system determining confidences of the respective candidate root causes, each confidence indicating how likely the respective root cause is an actual root cause of the anomaly; and

the computer system presenting the candidate root causes in an order which is based on the confidences.

	Applicant’s Claim 17 merely teaches “determining confidences”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

the computer system determining the anomaly specifies a type of an alert;

the computer system determining a role of a user;



based on the association between the type of the alert and the role of the user, the computer system presenting the alert to the user, the alert notifying the user about the anomaly.

	Applicant’s Claim 18 merely teaches “determining a role”, “determining an association”, and “presenting a notification”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

the computer system collecting attributes of the anomaly and sending the attributes to a machine learning process, the attributes including the RTT, the indication of whether the connection timed out; a delay value of the connection, details of the server computer and the application, details about a function specified by the request, and a uniform resource locator of the server computer;



the computer system utilizing the feedback as a label of the machine learning process;

based on the collected attributes, the computer system generating a machine learning model for the machine learning process, the machine learning model including rules specifying subsequent anomalies;

the computer system updating the machine learning model continuously or at specified time intervals; and

based on the machine learning model or the updated machine learning model, the computer system detecting a subsequent anomaly in the performance of the application, wherein the subsequent anomaly is more likely to be accurately detected than the anomaly detected by the prior step of detecting the anomaly.

	Applicant’s Claim 19 merely teaches “collecting attributes”, “generating a machine learning model”, and detecting a subsequent anomaly. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
25 MAR 2022